TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00086-CV



                       Jerry C. Johnson and Jacob Johnson, Appellants

                                                  v.

                   State Farm Mutual Automobile Insurance Company and
                      State Farm Fire and Casualty Company, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
       NO. D-1-GN-14-002961, HONORABLE KARIN CRUMP, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               On March 24, 2016, we abated this appeal pending resolution of appellees’ motion

for new trial in the trial court. The parties have filed a Joint Agreed Status Report informing this

Court that the trial court has heard the motion for new trial, has granted it in part and denied it in

part, and intends to issue an order incorporating its ruling and amending it prior final judgment. The

parties seek an extension of the abatement for thirty days pending issuance of the trial court’s order

and amended judgment.

               Accordingly, we abate this appeal for 30 days from the date of this order or until

further order of this Court. See Tex. R. App. P. 27.1. All appellate deadlines will be tolled during

the period of abatement. Absent further order of this Court, this appeal will be automatically
reinstated on May 18, 2016. Appellants are directed to file either a status report or a motion to

dismiss by that date.



Before Justices Puryear, Goodwin, and Field

Abated

Filed: April 18, 2016




                                               2